Citation Nr: 1130940	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board at the RO.  The hearing was scheduled for June 23, 2010, at the Portland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a person fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

Although the Veteran did not engage in direct military combat and his claimed stressors have been incapable of verification, two VA physicians have assessed PTSD based on the Veteran's claimed stressors, which were consistent with the time, place, and circumstances of his service and were related to fear of enemy attack.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court has previously set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case claims that his current PTSD is related to several in-service stressors.  In his August 2003 PTSD Questionnaire, the Veteran described three primary stressors.  First, he averred that in October or November 1969, while he was stationed on the U.S.S. Midway, a super-heated steam line ruptured in the engine room and burned seven sailors.  He said it caused their skin to peel off like gloves, sealed their fingers together, and seared their lungs.  He later clarified in his July 2007 VA Form 9 that, while another sailor received severe burns, he himself suffered a burn similar to a sunburn, and did not seek medical treatment.  Next, in early 1970, the Veteran stated that while he was on deck of the Midway, an A-6 Intruder aircraft was coming in "hot," and when a crew member threw a chock down to try to stop the aircraft, the chock was dragged by the plane, hit a tie-down, and then flew up and hit a crewmember in the head, taking the side of his head off.  Finally, in 1970, when the Midway was off the coast of Vietnam, the Veteran had to go to general quarters six times due to enemy MiG aircraft coming in.  

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's service treatment records (STRs) are negative for any manifestations of PTSD or other mental disorders.  In addition to his STRs, his March 1969 enlistment and June 1971 separation examination reports are negative for any history, complaints, or findings of mental health problems.  

More than 30 years following his separation from service, the Veteran sought information regarding PTSD at the Salem Vet Center in July 2003.  He decided to see a private psychologist, Dr. R.F.R., in August.  The Veteran described the various stressors he had experienced, including the burn incident on the Midway.  A Detailed Assessment of posttraumatic stress was administered, and the profile found was determined to be valid, with severe elevations in re-experiencing, avoidance, and suicidal ideations.  The doctor assessed PTSD on Axis I of the DSM-IV diagnostic chart.  The Veteran saw Dr. R.F.R. several more times, in August and September 2003, for therapy sessions.

In March 2004, the Veteran underwent a mental health evaluation at Kaiser Permanente.  He stated that he had nightmares about men with their hands melted and faces burned due to the incident in active service.  The provider assessed PTSD on Axis I of the DSM-IV diagnostic chart.  

In April 2004, the Veteran was afforded a VA examination conducted by a Ph.D. psychologist.  He described the engine room incident in greater detail, naming one of the burn victims as First Class Avalon.  He said he had frequent nightmares about the men who were burned by the steam valve in the engine room.  After taking a thorough history from the Veteran, the examiner concluded that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  Specifically, the examiner stated that Criterion C of the PTSD diagnosis had not been met, as there was an absence of avoidance of stimuli associated with the claimed traumatic stressor and an absence of psychological numbing.  The examiner noted that the Veteran had worked in the boiler room of a paper mill for more than 27 years after service, a place with noise, engine, and steam that could be considered similar to the engine room of a ship.  The examiner opined that Criterion D of the PTSD diagnosis had not been met, either, because the Veteran's interpersonal difficulties appeared to predate his stressful encounter in 1971, and the Veteran's claim that he was easily startled by noise that resembled steam escaping from the valve in the ship's engine room did not match up with his 27 years of employment in the boiler room of a paper mill, where he was exposed to such noises on a daily basis.  The examiner concluded that the Veteran's psychiatric symptoms were more likely than not due to his past traumatic experience of being involved in drug deals that went bad, such as one incident which resulted in a shootout in Portland.  

In September 2004, the Veteran underwent an initial assessment at the mental health clinic of the Portland VA Medical Center (VAMC).  He was seen by Dr. C.D.L., who opined that the Veteran had a number of personality problems in addition to PTSD.  However, despite his serious personality deficits, the doctor opined that he met the diagnostic criteria for PTSD.  The doctor stated the fact that the Veteran's post-service occupation was similar to that held in service may be explained by the Veteran's idealization of his father, who was also a steamfitter, as well as the frequent occurrence of risky behaviors and high risk occupations pursued by people with PTSD.  The doctor elaborated that the Veteran met the C criterion for PTSD, as demonstrated by his efforts to avoid thoughts or feelings associated with the trauma, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of foreshortened future.  The Veteran also met the D criterion, as demonstrated by difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.   

Finally, in January 2011, the Board requested that the Veterans Health Administration provide an expert opinion in this matter.  Dr. M.B.H., a psychiatrist at the Charleston VAMC, provided an opinion in March 2011 after reviewing the claims file.  The doctor concluded that the Veteran met the criteria for a diagnosis of PTSD as defined in the DSM-IV, including Criterion A (stressor), Criterion B (re-experiencing symptoms in the form of imagery and recurrent nightmares), Criterion C (avoidance symptoms such as avoidance of thoughts and feelings and social isolation), Criterion D (persistent symptoms of increased arousal in the form of insomnia, irritability, difficulty concentrating, and hypervigilance), Criterion E (duration of many years), and Criterion F (disability including social impairment).  Moreover, Dr. M.B.H. stated it was likely that the PTSD was secondary to the traumatic stressor that occurred during active service (specifically, the steam burns witnessed in the machine room).  In addition, the doctor stated that the Veteran met the criteria for a diagnosis of alcohol dependence, in remission, and cocaine dependence, in remission, and that these were unlikely related to active service.  Further, the evidence for a personality disorder was not sufficient to make a diagnosis of personality disorder, as his symptoms of irritability and social dysfunction ascribed to personality disorder were likely directly due to PTSD.  

Based on the foregoing, the Board finds that the Veteran has a current PTSD diagnosis which meets the criteria of 38 C.F.R. § 4.125(a).  In making this finding, the Board finds the opinions of Drs. M.B.H. and C.D.L. and the Veteran's private providers more probative than that of the VA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions are within the province of the adjudicators). 

Under the law, the Board must next consider whether the above diagnosis of PTSD can be related to service, that is, whether there is credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

The Veteran's DD Form 214 lists his Navy military occupational specialty (MOS) as equivalent to the civilian occupation of a marine mechanic, and shows that he received the National Defense Service Medal and Vietnam Service Medal.  These medals indicate that he was in a theater of combat operations, but not necessarily that he was directly engaged in combat.  His service personnel records also show that the Veteran served on the U.S.S. Midway from September 1969 until his discharge in June 1971.  However, there is no indication as to whether he engaged in combat with the enemy.  Thus, the Board finds that the Veteran's personnel records do not establish that he was engaged in combat, nor does the Veteran specifically contend that he engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  See Doran, supra.

The RO attempted to verify the Veteran's claimed stressors with CURR (U.S. Armed Services Center for Unit Records Research, now known as the U. S. Army and Joint Services Records Research Center, or JSRRC).  CURR responded that the 1969 and 1970 command histories of the Midway revealed that it was not located in the vicinity of Vietnam during either year.  Indeed, the ship was decommissioned in 1966 and was recommissioned on January 31, 1970.  The first arrested landing of a fixed wing aircraft after recommissioning occurred on August 8, 1970.  

CURR sent a separate response stating they reviewed the 1971 command history and the June 1 to 30, 1971, deck logs of the Midway.  These records revealed that the Midway conducted Special Operations on Yankee Station, off the coast of Vietnam, during the periods May 18 to June 9, 1971, June 30 to July 20, 1971, August 1 to 16, 1971, and September 27 to October 10, 1971.  The history and deck logs did not document a crew member being hit in the head by the chock during the landing of an A-6 Intruder aircraft, nor was there documentation of being attacked by MiG aircraft.  The April 1971 deck logs for the Midway, however, showed that two sailors received first degree burns that month.      

The claims file also contains a statement from J.F., a fellow sailor, who was also aboard the Midway in 1971 and 1972.  J.F. stated that the Veteran was assigned to work in one of the engine rooms.  Sometime in 1971, an auxiliary steam line relief valve had lifted and exhausted live steam into the engine room.  The Veteran was one of the several men working in the engine room when this occurred.  As a result of the accident, several crew members suffered severe burns, including the senior Petty Officer in Charge, who had suffered third degree burns to his face and other parts of his exposed body.  After the incident, the Veteran requested and was granted a transfer to work in another division aboard the ship.  

Although there are inconsistencies between when the Veteran said the engine room incident occurred and the dates listed by CURR and J.F., the Veteran has provided a consistent account of the incident in his medical documentation.  Moreover, he has described PTSD symptoms relating to the engine room incident throughout his medical records.  In August 2003, the Veteran stated he had nightly nightmares, flashbacks, and intrusive thoughts about the engine room incident.  He reiterated this complaint at his initial evaluation at Kaiser Permanente in March 2004.  In September 2004 at the VAMC, he described agitated sleep with nightmares and intrusive daytime memories, with near-dissociative quality at times regarding two traumatic incidents which he viewed while on the Midway.  He had a frequent recall of a visual image of flesh melting and falling off the bodies of the sailors who were involved in the engine room incident.  Dr. C.D.L. described these symptoms in finding that he met the criteria for a DSM-IV diagnosis of PTSD, as did Dr. M.B.H.  Indeed, the Veteran's treatment providers, with the exception of the VA examiner, have appeared to attribute his PTSD symptoms to the claimed in-service stressors.  

The Board finds that referral to military records sources for further corroboration of the Veteran's lay testimony as to his claimed stressors is not necessary, because the incident involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to the discharge of a steam release valve and fear of incoming MiGs, and is consistent with the places, types, and circumstances of his service on the Midway.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as his various accounts of the engine room and chock incident have been consistent.  Finally, the medical records suggest that the Veteran's providers diagnosed the Veteran with PTSD due to recurrent and intrusive distressing recollections and nightmares related to these stressors, which confirms that the claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder and that his symptoms are related to the claimed stressors.  Id.  

Therefore, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD, based on the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(3) (as added by 75 Fed. Reg. 39,843-852 (July 13, 2010)); Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


